Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/07/2021 has been entered. Claims 1-3 and 5-12 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Final Office Action mailed 07/08/2021.   

Reasons for Allowance

Claims 1-3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 7, 11, and 12, the closest prior art of MacAulay (US 6483641 A1), Sugiyama et al. (US 20120225448 A1, hereinafter “Sugiyama”), and Kato et al. (US 20180025475 A1, hereinafter “Kato”) fail to teach, alone or in combination, determining a segmentation pattern of the substrate based on the acquired distribution data. As elaborated by Applicant in the Remarks filed 09/07/2021 (see page 10), the independent claims 1, 7, 11, and 12 include features of allowable dependent claim 4 (see Final Rejection filed 07/08/2021, pages 20-21). 
The prior art fails to teach or fairly suggest, alone or in combination, all of the limitations of the independent claims 1, 7, 11, and 12, specifically determining a segmentation pattern. claims 1, 7, 11, and 12 are deemed allowed. Claims 2, 3, 5, 6, and 5-10 are deemed allowed based on their dependency on independent claims 1 or 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797